Citation Nr: 1139974	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a separate compensable disability rating for neurological impairment of the upper extremities associated with cervical radiculopathy. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant served on active duty from November 17, 1966, through March 20, 1979, and from March 21, 1979, through November 9, 1982; however, he is not eligible for compensation based on the second period of active service because he was discharged by reason of a general court martial. 

This case is currently before the Board of Veterans Appeals' (Board) on appeal of an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In an August 2009 decision, the Board denied the Veteran's claims of entitlement to a separate compensable disability rating for neurological impairment of the upper extremities associated with cervical radiculopathy and entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's August 2009 decision and remanded the claims to the Board. 

In March 2004, the Veteran was notified that the authority of his representative, R. Edward Bates, to represent VA claimants had been revoked as of July 28, 2003.  In August 2009, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating Virginia Department of Veterans Services, as his representative in matters pending before VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

In an August 2009 decision the Board denied the Veteran's claims for a separate compensable disability rating for neurological impairment of the upper extremities associated with cervical radiculopathy and a TDIU.  The Board noted that pertinent VA and private medical records have been obtained, and a negative response was received from the Social Security Administration (SSA) in July 2001.  

The January 2011 memorandum decision by the Court notes that VA failed to provide the Veteran with notice of its inability to obtain his SSA records.  Moreover, the Court noted that VA also failed to address the SSA's July 2001 statement that a district office "may have some medical evidence."  See 38 C.F.R. § 3.159(e)(1).

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant records" in the custody of a Federal department, such as the SSA.  38 C.F.R. § 3.159(c)(2).  VA must make as many requests as necessary to obtain relevant SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, unless the SSA records are not relevant or one of the noted determinations has been made, VA must obtain a claimant's SSA records.  

As provided by 38 C.F.R. § 3.159(e)(1), if VA, after continued efforts to obtain Federal records, concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is required to provide the claimant with oral or written notice of that fact.  A record of any oral notice conveyed to the claimant must be made.  The notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence. 

In this case, the record indicates that the Veteran applied for Supplemental Security Income (SSI) benefits.  In a March 2000 response to the RO's record request, SSA indicated that the Veteran was entitled to SSI benefits and his folder was forwarded to the district office.  The record shows that the RO made numerous subsequent requests for the Veteran's SSA records.  In correspondence dated in July 2001, SSA stated that the Veteran's "old file was destroyed."  However, a "local office may have some medical evidence."  An office in Virginia Beach, Virginia was listed.  The record does not reveal that the RO attempted any follow-up contact with the local office to obtain medical records.  On remand, the RO or the Appeals Management Center (AMC) should make an attempt to obtain these records.  The RO or the AMC should request that SSA provide a negative response if such records prove to be unavailable. See 38 C.F.R. § 3.159(c)(2).  Thereafter, if the RO or the AMC concludes that it is reasonably certain the records do not exist or further efforts to obtain them would be futile, it should provide the claimant with oral or written notice of that in accordance with 38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should contact the Virginia Beach, Virginia, District Office of SSA and request a copy of the Veteran's SSA file, including any medical records in its possession.  All efforts to obtain these records should be fully documented, and SSA must provide a negative response if records are not available. 

2.  If after continued efforts to obtain the SSA records, the RO or the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, provide the Veteran with oral or written notice of that fact.  A record of any oral notice conveyed to the claimant must be made.  The notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)



As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

